Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
The amendments to claims 1-2, 4, 9-10 and 16-17 are acknowledged and the previous 35 U.S.C. 112(b) rejections from the non-final office action dated 5/12/22 are withdrawn.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, it recites the limitation “each thinned portion having at least one recess capable of cooperating with the complementary engagement means provided on the bracelet attachment means, said recess forming said at least one resilient member.”  Amendments made to claim 1, from which claim 4 depends, change claim 1 to recite “the complementary engagement means comprise at least one resilient member, said member being elastically engaged with the mechanical locking means when the annular ring is in the locking position.”  Claim 1 also recites “complementary engagement means provided on the bracelet attachment means”.  Together, it
It is unclear how the recess which forms the resilient member as required by claim 4 is capable of cooperating with the complementary engagement means which comprise the resilient member as required by claim 1, and how the recess can be both part of the annular ring and part of the resilient member which is part of the complementary engagement means which is part of the bracelet attachment means and separate from the annular ring.  For purposes of examination, claim 4 is interpreted so that the limitation “said recess forming said at least one resilient member” is not included.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier (US 20060114752 A1) and further in view of Mollier et al. (US 20180032033 A1), hereinafter Mollier.
Regarding Claim 1, Saunier discloses a watch case (fig. 1, par. 0023) for a wristwatch comprising a case middle [9] having a central axis (center of cross lines shown in fig. 7) a case back [8] bracelet attachment means [3] removably connected to the case middle, and an annular ring [5] rotatably mounted about the central axis (A A') of the case middle, the annular ring being provided with mechanical locking means [6] capable, when the annular ring is in a locking position, of cooperating with complementary engagement means [12 and 14] provided on the bracelet attachment means, in order to secure the attachment means to the case middle (fig. 2); wherein the annular ring is held between the case middle and the case back (par. 0034) and has an outer peripheral surface [4] with a first portion exposed between the case middle and the case back and a second portion comprising the mechanical locking means [6] (fig. 7).
Saunier does not disclose that the complementary engagement means comprise at least one resilient member elastically engaged with the mechanical locking means when the annular ring is in the locking position.
Mollier discloses an annular ring [31] with locking means that comprise at least one resilient member [32] elastically engaged (par. 0034) with complementary engagement [132] means when in a locking position (fig. 5) that provides for indexing between components when being rotated (par. 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saunier so that its complimentary engagement means [12 and 14] also include the resilient member engagement means of Mollier in addition to provide a resistance torque (par. 039) and indexing (par. 0040) by the resilient member of Mollier between the annular ring and the bracelet attachment means for increased user control when rotating the annular ring.  
Regarding Claim 2, Mollier discloses a ring with a constant cross section (figs. 1 and 2) and comprising at least one recess [32] capable of cooperating with complementary engagement means [132] forming a resilient member (par. 0036).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the annular ring of Saunier could be made like the ring shown in Mollier (fig. 2) with a constant cross section in which the tongues [6] of Saunier are formed similar to that of Mollier [32] (fig. 2) to allow for the annular ring to be formed entirely by bending a material with a common cross section and to save material from including the inside portion of the tongues which can be replaced with a recess.  
Regarding Claim 12, Saunier discloses that the watch case comprises at least one stop for the annular ring (tongues 6 act as stop on horns 1 as shown in figs. 7 and 8).
Regarding Claim 13, Saunier discloses that the one stop is arranged on the  annular ring and is capable of cooperating with a slot provided in the case middle (figs. 7 and 8).
Regarding Claim 15, Saunier discloses that the one stop is shaped to prevent rotation of the annular ring over a predetermined angular range (angular range of stops on both sides of tongues 6 shown from fig. 7 to fig. 8)
Regarding Claim 16, Saunier discloses a two-part bracelet attached to the watch case wherein each part of the bracelet is secured to the bracelet attachment means of the watch case [two bracelet strands 3].
Regarding Claim 17, Saunier discloses that the fastening device allows a user to change bracelets rapidly and without tools so as to adapt to circumstances, clothing, or current fashion (par. 0004).  It would have been obvious to a person of ordinary skill in the art before the effective filing date that an assembly kit would include multiple bracelets, each with the same functionality as detailed in claim 16 and each spare bracelet in two parts with each spare part being configure to attach to the bracelet attachment means of the watch case (given that bracelets are known in the art to have parts that attach to two sides of the wristwatch) so as to realize the purpose of the interchangeability of the device.   
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Vuille et al. (US 20180032034 A1), hereinafter Vuille.
Regarding Claim 4, Saunier combined with Mollier does not disclose that the annular ring comprises a thinned portion having at least one recess capable of cooperating with complementary engagement means
Vuille discloses an annular ring comprising a thinned portion (fig. 15 has portions that are thinned and thicker forming recesses) configured to allow elastic deformation, on a radius, of the annular ring in a plane in which the annular ring extends (par. 0047, deformable area includes a catch to cooperate with complementary relief portion, which fig. 15 is a variant of the third component), each thinned portion having at least one recess capable of cooperating with the engagement means provided on another component (fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular ring so as to have thicker portions, that in turn mean that the other areas of the annular ring are thinned portions, so as doing so allows for multiple locations of indexing for better control of the rotation of the ring as improved initially by Mollier.  

Regarding Claim 5, Vuille further discloses that the thinned portion is thinned radially (fig. 15, par. 0002 radially axially elastically deformable area).
Regarding Claim 6, Vuille further discloses a recess that is arranged in the median part of a thinned portion (fig. 15).
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Hartzband (CH 702734 A2).
Regarding Claim 7, Saunier discloses that the case middle is provided with two pairs of opposite horns (fig. 8), the horns of a same pair being arranged facing each other, and the bracelet attachment means comprising a pair of end pieces [3].
Saunier does not disclose that the bracelet attachment means comprises a pair of bars secured between the horns each pair of horns nor that that end pieces have a u-shaped cross section and are removably mounted on the bars.  
Hartzband discloses bracelet attachment means comprising a pair of bars [6] secured between the horns each pair of horns nor that that end pieces [4] have a u-shaped cross section and are removably mounted on the bars (figs. 17 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end pieces of Saunier in combination with Mollier to include the u-shaped end piece for the benefit of tightly fitting to the case middle and forming circumferentially around the annular ring in the portion the two coordinate and to also include the bars of Hartzband for the obvious benefit the pin bars provide in engaging the bracelet attachment means to the case middle and to restrict movement in a form that avoids the geometric design of the necking [2] of Saunier.
Regarding Claim 8, Saunier discloses that each end piece is provided with a groove [12] for receiving the mechanical locking means [6] (fig. 10) of the annular ring and that the groove extends over an external face of the end piece in contact with the case middle (fig. 2).
Regarding Claim 9, Saunier discloses that the groove is shaped such that the reception of the mechanical locking means inside the groove locks said mechanical locking means inside the groove, the groove forming said complementary engagement means (fig. 4) in combination with the additional complementary engagement means of Mollier in the form of a lug.  
Regarding Claim 10, Mollier discloses complementary engagement means including a lug protruding from a surface inside a groove and cooperating with the recess of the annular ring in order to elastically mechanically lock the annular ring (par. 0034).  
Mollier does not disclose that the lug forming the complementary engagement means is protruding from the groove of the bracelet attachment means, however Saunier discloses that the annular ring fits and is mechanically locked within a groove on the bracelet attachment means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to arrange the lug of Mollier within the groove of the bracelet attachment means given that the lug is already arranged to be within a groove and placing it on the bracelet attachment means allows it to become elastically engaged with the annular ring.  
Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier as applied to claim 1 above, and further in view of Lim et al. (US 20180307333 A1), hereinafter Lim.
Regarding Claim 11, Saunier combined with Mollier does not disclose that the resilient member is a ball catch.  	Lim discloses a resilient member that is a ball catch (fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient member of Mollier used in combination with Saunier to the ball catch of Lim given the similar elastic properties that would function with the recess of Mollier, and that the ball and coupling rods of Lim may beneficially be integrally formed to their component, in this instance the bracelet attachment means, and achieve the same function with merely a substation of parts that would be readily understandable to a person of ordinary skill in the art.
Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Saunier in combination with Mollier and as applied to claim 12 above, and further in view of Lim.
Regarding Claim 14, Saunier in combination with Mollier does not disclose a one stop that is a pin.  Lim discloses using a security pin [527] to secure ring shaped members (fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saunier in combination with Mollier to implement a pin stop as it is a simple swap of like parts and given the disclosure of Lim that a pin may be used in securing and stopping rotating rings shaped elements and it would be an obvious means for achieving the same function of Saunier in combination with Mollier.  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, prior art does not disclose, taken alone or in combination, a reason to modify the watch case meeting the limitations of claim 1 to further include that the resilient member is a strip spring that is integral with the bracelet attachment means.  
Response to Arguments

Applicant's arguments, see Remarks, filed 8/29/22, with respect to the 35 U.S.C. 103 rejections of claims 1-2, and 4-17 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	While it is true that Mollier et al. (US 20180032033 A1), referred to as “Mollier”, is not disclosed to perform bracelet attachment means, it does disclose useful modifications for indexing that a person of ordinary skill in the art would find an obvious modification to the annular ring of Saunier (US 20060114752 A1) given the function Saunier discloses would benefit from indexing for user control. Mollier and Saunier must not be looked at alone, but the resulting combination of the references following the obvious combination a person of ordinary skill in the art would recognize.  
Saunier, on its own, provides locking means on the annular ring [6] for the bracelet attachment means [3], so Mollier need not meet these limitations on its own.  And as claim 1 recites that the complementary engagement means comprise at least one resilient member.  It is not required that the complementary engagement means only be the resilient member, and the combination of references adding the resilient member of Mollier for the benefits described above in addition to the complementary engagement means of Saunier meets the claim limitations.  
Applicant’s arguments, see Remarks, filed 8/29/22, with respect to the 35 U.S.C. 103 rejection of claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 3 has been withdrawn. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833